Citation Nr: 1101527	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected residuals of a right foot fracture, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for migraine headaches.

3  Entitlement to service connection for a bilateral knee 
disorder, claimed as knee pain.


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served on active duty from May 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 Department of Veterans Affairs 
Regional Office (RO) rating action, which granted service 
connection for residuals of a right foot fracture and assigned a 
noncompensable evaluation, effective from May 4, 2004, and denied 
service connection for migraine headaches and bilateral knee 
pain.  During the pendency of this appeal, and specifically by an 
October 2008 rating action, the Veteran was assigned an increased 
rating for her right foot disability, effective from May 4, 2004.

In an April 2010 statement, the Veteran withdrew her previous 
request for a Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right foot 
fracture is manifested by pain and limitation of motion more 
nearly approximating the criteria for a 20 percent evaluation.  

2.  The Veteran's currently-shown migraine headaches are related 
to service.

3.  No nexus between the Veteran's active military service and 
her currently-shown bilateral knee disorder has been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for the 
service-connected residuals of a right foot fracture have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).
2.  Service connection for migraine headaches is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

3.  Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

As to the Veteran's claim of entitlement to service connection 
for migraine headaches, the Board is granting the benefit sought 
on appeal.  As such, a discussion of VA's duties to notify and 
assist is not necessary.

Regarding the Veteran's claim of entitlement to service 
connection for a bilateral knee disability, the VCAA notice 
requirements were satisfied by a September 2004 letter.  
Additionally, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  As will be discussed in 
the following decision, the Board is denying the Veteran's claim 
concerning a bilateral knee disability.  As such, no rating or 
effective date will be assigned.

With respect to the Veteran's claim for an increased evaluation 
of her 
service-connected right foot disability, the Board notes that the 
claim was one for service connection; it was then granted and an 
initial disability rating and effective date has been assigned.  
Therefore, the Veteran's service connection claim has been more 
than substantiated - it has been proven.  Accordingly, section 
5103(a) notice has served its purpose and is no longer required.  
Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103 are for application.  See Dingess, supra.

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by an August 2005 letter (which notified 
the Veteran of the grant of service connection for residuals of a 
right foot fracture, the assignment of a noncompensable rating, 
effective May 4, 2004, and her appellate rights) and a January 
2007 statement of the case and October 2008 supplemental 
statement of the case (which set forth the criteria necessary for 
higher disability evaluations, citations to applicable law, and 
the reasons and bases for the grant of a noncompensable rating).

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  The 
Board acknowledges that the Veteran has not been accorded a VA 
examination pertinent to the bilateral knee disability on appeal.  
However, as will be discussed in the following decision, service 
medical records are silent for complaints or findings of any knee 
condition.  While post-service medical records, dated several 
years after service, reflect findings of a bilateral knee 
disorder, these records do not indicate a link between the 
Veteran's service and any bilateral knee disorder.  Thus, a 
remand to accord the Veteran an opportunity to undergo a VA 
examination in order to address the etiology of any current 
bilateral knee disorder is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  
See also & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Rules And Regulations

A.  Service Connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Here, the Veteran is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because she does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

B.  Increased Ratings

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

IV.  Analysis

A.  Increased Rating Of Right Foot Disability

Historically, the RO granted service connection for residuals of 
a right foot fracture in an August 2005 rating decision and 
assigned a noncompensable rating, effective from May 2004.  In an 
April 2006 statement, the Veteran expressed disagreement with the 
rating of her service-connected right foot disability and the 
current appeal ensued.  During the pendency of this appeal, and 
specifically by an October 2008 rating decision, the RO granted 
an increased evaluation of 10 percent for the Veteran's right 
foot disability, effective from May 2004.  This service-connected 
disability remains evaluated as 10 percent disabling.

The RO has evaluated the Veteran's residuals of a right foot 
fracture under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, pertaining to other foot injuries.  Under that 
diagnostic code, a 10 percent rating is assigned for moderate 
foot impairment.  A 20 percent rating requires moderately severe 
foot impairment.  A 30 percent rating requires severe foot 
impairment.  Actual loss of use of the foot warrants a 40 percent 
rating.  The words "moderate," "moderately severe" and "severe" 
are not defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle plantar 
flexion is to 45 degrees.  See 38 C.F.R. § 4.71a; Plate II.

In this case, the Board finds that the Veteran's service-
connected residuals of a right foot fracture more nearly 
approximate the criteria for a 20 percent rating throughout the 
course of the appeal.  Specifically, the evidence of record shows 
consistent complaints of right foot pain in the area of a 2001 
fracture, despite various treatment measures such as corrective 
shoewear.  During a May 2007 examination for VA purposes, the 
Veteran reported that her right foot pain was constant, and that 
she required open toe sandals as a result.  On physical 
examination the Veteran walked with a limp.  Palpation of the 
right foot plantar surface revealed severe tenderness.  Range of 
motion testing of the ankle revealed dorsiflexion of 15 degrees 
and plantar flexion of 40 degrees, with pain at the end of each 
range.  Although additional loss of function on repetitive use 
due to pain was noted, the examiner did not indicate to what 
degree.  

However, the Board does not find that the requirements for a 
rating in excess of 20 percent for the Veteran's service 
connected right foot disability are met or more nearly 
approximated at any time during the appeal.  In reaching this 
determination, the Board has given particular consideration to 
the May 2007 examiner's notation of additional loss of function 
on repetitive use.  Although the examiner did not indicate the 
degree of additional functional loss on repetition, there is no 
indication that any additional functional impairment rose to 
level of severe disability so as to warrant a higher rating under 
Diagnostic Code 5284.  

See DeLuca  v. Brown, 8 Vet. App. 202 (1995)  Indeed, the May 
2007 examination revealed no signs of abnormal weightbearing of 
the feet, good alignment of the Achilles tendon, and normal X-
rays of the right foot.  Additionally, there was no indication 
that the Veteran had lost actual use of her right foot.  Thus, 
under these circumstances, the Board finds that a higher rating 
for the Veteran's right foot disability under Diagnostic Code 
5284 is not warranted.

Additionally, as the objective medical evidence does not reflect 
malunion or nonunion of the tarsal or metatarsal bones, or 
clawfoot, consideration of a higher rating under Diagnostic Codes 
5283 and 5278 is not appropriate.  Furthermore, while the Veteran 
was noted to have pes planus (flat foot) at the May 2007 
examination, this condition is not service-connected.  

The Board also does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted at any time for this service-connected 
disability.  Specifically, the record does not reflect that this 
disability has resulted in unusual disability or impairment that 
renders the criteria and/or degrees of disability contemplated in 
the Rating Schedule impractical or inadequate at any time during 
the current appeal.  The Board finds that a 20 percent rating 
contemplates the Veteran's complaints.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Accordingly, the Board concludes that 
consideration of the provisions set forth in 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's service-connect 
right foot disability.

Lastly, the Board notes that the Court has held that a request 
for a TDIU, whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim for 
increased compensation.  However, there must be cogent evidence 
of unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).  In the instant case, the holding of Rice is inapplicable 
since there is no cogent evidence of unemployability.  Thus, 
increased compensation based on TDIU is not warranted.

B.  Service Connection 

i.  Migraine Headaches

The Veteran contends that her currently-shown migraine headaches 
are attributable to her to active military service.

The service treatment records show that the Veteran denied severe 
or frequent headaches upon service entrance in March 2001, with 
no pertinent findings noted upon clinical examination.  
Subsequent records, however, reflect multiple complaints and 
findings of headaches.  Although an October 2001 medical report 
indicates that the Veteran reported migraines since she was three 
years old, all other pertinent records, including one dated that 
same month, show her reporting that her headaches began during 
service.  In this regard, the Board notes that VA law provides 
that a Veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, accepted, 
and enrolled for service.  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are recorded 
in examination reports," 38 C.F.R. § 3.304(b).  In the instant 
case, there is no other medical evidence to indicate, and the 
Veteran does not assert, that she had headaches prior to entering 
service.  Thus, the Board finds that the presumption of soundness 
is not rebutted in the instant case.

Post-service medical records reflect continued complaints and 
treatment for headaches.  

In view of the foregoing evidence, the Board finds that service 
connection for migraine headaches is warranted.  

ii.  Bilateral Knee Disorder

The Veteran contends that she developed a bilateral knee 
disability during active military service.

The service treatment records reflect an October 2001 finding of 
a left leg strain, but are silent for complaints or findings with 
respect to the Veteran's knees.

Post-service medical records include a July 2008 VA emergency 
room note, which shows the Veteran complained of right knee pain; 
the assessment was knee pain.  A subsequent October 2008 private 
physician's statement reflects diagnoses of patellofemoral stress 
syndrome and chondromalacia of the knees bilaterally, but does 
not indicate a link between the Veteran's military service and 
these conditions.

In the instant case, despite a currently-shown bilateral knee 
disorder, there is no contemporaneous evidence of record 
reflecting any bilateral knee condition during service, or for 
several years after service, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While 
the Veteran may sincerely believe that her bilateral knee 
disorder is related to her active military service, she does not 
possess the medical expertise required to express an opinion as 
to the etiology of this condition.  Espiritu, 2 Vet. App. 492, 
494 (1992).  Given the lack of medical evidence of a bilateral 
knee disorder for several years after service, and the absence of 
a medical opinion linking this disorder to service, the greater 
weight of the evidence is against the claim.  Service connection 
for a bilateral knee disorder is not warranted, and the appeal is 
denied.


ORDER

Entitlement to a 20 percent rating, but no more, for the 
Veteran's service-connected residuals of a right foot fracture is 
granted.
Service connection for migraine headaches is granted.

Service connection for a bilateral knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


